Exhibit 10.2

 



 

AMENDMENT #2 TO THE CONVERTIBLE PROMISSORY NOTE

ISSUED ON NOVEMBER 1, 2017

 

THIS AMENDMENT #2 TO THE CONVERTIBLE PROMISSORY NOTE ISSUED ON November 1, 2017,
(the “Amendment”) is made effective as of August 16, 2018 (the “Effective
Date”), by and between MAGELLAN GOLD CORPORATION., a Nevada corporation (the
“Company”), and Auctus Fund, LLC, a Delaware limited liability company (the
“Holder”) (collectively the “Parties”).

 

BACKGROUND

 

A.     WHEREAS, the Company and Holder are the parties to that certain
convertible promissory note originally issued by the Company to the Holder on
November 1, 2017, in the original principal amount of $170,000.00 (the “Note”);
and

 

B.     WHEREAS, certain Events of Default (as defined in the Note) have
occurred;

 

C.     WHEREAS, the Company and the Holder are the parties to that certain
amendment #1 to the Note dated June 8, 2018 (the “First Amendment”); and

 

D.     WHEREAS, the Parties desire to amend the Note as set forth expressly
below.

 

NOW THEREFORE, in consideration of the execution and delivery of the Amendment
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:

 

1.                  The reference to “$0.02” in Section 1 of the First Amendment
shall be replaced with “$0.018”.

 

2.                  This Amendment shall be deemed part of, but shall take
precedence over and supersede any provisions to the contrary contained in the
Note (as amended by the First Amendment). Except as specifically modified
hereby, all of the provisions of the Note (as amended by the First Amendment),
which are not in conflict with the terms of this Amendment, shall remain in full
force and effect.

 

 

[Signature page to follow]

 

 

 

 



 1 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

Magellan Gold Corporation

 

By: /s/ Pierce Carson

Name: Pierce Carson

Title: President & CEO

 

Auctus Fund, LLC

 

By: /s/ Lou Posner

Name: Lou Posner

Title: Managing Director

 

 

 

 

 

 

 

 

 

 

 

 



 2 

